IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MONTIEZ LAMAR                         NOT FINAL UNTIL TIME EXPIRES TO
DONALDSON,                            FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-5302
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for
Appellee.

PER CURIAM.

      In this appeal, Montiez Lamar Donaldson challenges the trial court’s

revocation of his probation without conducting an adequate admission colloquy,

including   failing   to   inform   Donaldson   of   the   consequences   of   his

admission. See Johnson v. State, 776 So. 2d 1024, 1025 (Fla. 1st DCA 2001) (“[I]n
accepting a guilty plea to a probation violation, the trial court must advise the

probationer of the violation charges and, among other things, should tell the

probationer of the potential consequences of a guilty plea.”); Johnson v. State, 107
So. 3d 1153, 1154 (Fla. 1st DCA 2013) (“At a minimum, the colloquy must inform

the defendant of the allegations against him, his right to counsel, and the

consequences of an admission or the right to a hearing and it shall afford him an

opportunity to be heard.”). A remand is necessary when the trial court fails to

conduct the minimum requirements for an admission colloquy. Johnson, 107 So. 3d

at 1154 (citing Balsinger v. State, 974 So. 2d 592, 592-93 (Fla. 2d DCA

2008); Randall v. State, 741 So. 2d 1183, 1184 (Fla. 2d DCA 1999)). If, however,

Donaldson “does not wish to enter an admission, the court shall hold an evidentiary

hearing on the violation allegations and, based on the evidence, determine whether

the defendant violated the terms of his probation.” Johnson, 107 So. 3d at 1154.



      REVERSE AND REMAND.

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.




                                         2